Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement shall be effective as of August 31, 2015
by and between Entravision Communications Corporation (the “Company”) and Mario
M. Carrera (the “Executive”).

The Company and the Executive entered into an Executive Employment Agreement
effective as of September 1, 2012 (the “Agreement”), and the parties wish to
amend the Agreement to align the term of the Agreement to be on a calendar-year
basis. For and in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1. Effective on the date hereof, Section 2 of the Agreement is amended in its
entirety to read as follows:

“2. Term. The term of this Agreement shall be for a period beginning on the
Effective Date until December 31, 2015, or until such time that the Executive’s
employment is terminated in accordance with the terms of this Agreement (the
term of such employment, the “Employment Term”).”

 

2. In all other respects, the Agreement shall remain in full force and effect.

 

3. This Amendment may be executed in counterparts and exchanged by facsimile,
e-mail or other electronic form, with the same legal effect as if all signatures
had appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written.

 

ENTRAVISION COMMUNICATIONS CORPORATION By:   /s/ Walter F. Ulloa Name:   Walter
F. Ulloa Title:   Chairman and Chief Executive Officer EXECUTIVE     /s/ Mario
M. Carrera Name:   Mario M. Carrera  